Matter of Ramos v Annucci (2018 NY Slip Op 04810)





Matter of Ramos v Annucci


2018 NY Slip Op 04810


Decided on June 28, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: June 28, 2018

[*1]In the Matter of BETSY RAMOS, 
vANTHONY J. ANNUCCI, as Acting Commissioner of Corrections and Community Supervision, et al., Respondents.

Calendar Date: May 8, 2018

Before: McCarthy, J.P., Egan Jr., Devine, Clark and Rumsey, JJ.


Betsy Ramos, Bedford Hills, petitioner pro se.
Barbara D. Underwood, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Corrections and Community Supervision finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a tier III determination finding her guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination at issue has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the $5 mandatory surcharge has been refunded to petitioner's inmate account. To the extent that petitioner seeks to be restored to the status that she enjoyed prior to the disciplinary determination, she is not entitled to such relief (see Matter of Thioubo v Annucci, 160 AD3d 1327, 1327 [2018]). Accordingly, inasmuch as petitioner has received all of the relief to which she is entitled, the petition must be dismissed as moot (see Matter of Walker v Annucci, 160 AD3d 1325, 1325-1326 [2018]; Matter of Houghtaling v Venettozzi, 160 AD3d 1309, 1309 [2018]).
McCarthy, J.P., Egan Jr., Devine, Clark and Rumsey, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs.